Title: To Thomas Jefferson from Craven Peyton, 20 September 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Stump Island Sept. 20th. 1803
          
          If you can with any possible degree of convenience give me a draft on Gibson & Jefferson in Richmd for One Hundred & fifty Dollars, payable as short a time as your convenience will permit, you will singularly Oblige me, it gives me a singular pleasure to inform you I have every reason to suppose J. Henderson was not able to do any thing with the mill seat in Kentuckey. I am fearfull the proportions in the Oald Mill cant be bought at present for there real value as John will try to impress on there minds that she will still continue to grind by makeing the race deeper, which he is now about therefore it Will take some time to effect the purchase in full I am afraid
          with great Respt. Yr. Mst. Ob st. 
          
            C Peyton
            
          
        